DETAILED ACTION
The instant application having Application No. 16/960,246 filed on 07/06/2020 is presented for examination by the examiner.

Claim 15 was cancelled. Claims 1-14 and 16-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. §101 which forms the basis for all patent-ineligible rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The factual inquires set forth in Alice Corp. v. CLS Bank, 573 U.S. 134 (2014), that are applied for establishing a background for determining patent-ineligible subject matter under 35 U.S.C. §101 are summarized as follows:
1. Determining whether the claim is directed to a process, machine, manufacture or composition of matter.

2B. Determining whether the claim recite additional elements that amount to significantly more than the judicial exception.

Claim 14 is rejected under 35 U.S.C. §101 as being directed to patent-ineligible subject matter. The rationale for this determination is explained below. Representative claim 14 recites: “A computer storage medium storing executable program instructions that, when executed, cause processing circuitry to at least one of control and perform a method of…...”.

Step 1: Statutory Category
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, signal per se. Claim 14 recites a computer storage medium, the specification does not limit the term computer storage medium to cover only a non-transitory computer storage medium, thus; it could include “signal” as a  storage medium. As such, claim 14 does not fall within at least one of the four categories of patent eligible subject matter because the claims do not include hardware elements in the body of the claim as required by MPEP 2106(I). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

According to MPEP 2106.03 (I), a machine is defined as "...a concrete thing, consisting of parts, or of certain devices and combination of devices..." The statutory definition of a machine is something that has plural parts. However, in claims 2 and 4, the user equipment and the signaling radio node being claimed contains no components/parts/hardware for performing the claimed function(s). As such, claims 2 and 4 do not recite either a plurality of parts, devices or a combination of devices; thus, the claims appear to be indefinite for lacking adequate structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LU et al. (US 2021/0194555 A1).

claim 1, Lu discloses “A method of operating a user equipment in a radio access network, the user equipment being configured with a first transmission resource pertaining to transmission of a first type of control information, the user equipment being further configured with a second transmission resource pertaining to transmission of a second type of control information, the first transmission resource and the second transmission resource partially overlapping, the method comprising: transmitting control information of at least one of the first type and the second type depending on the partial overlap of the first transmission resource and the second transmission resource” as [(par. 0100), Based on the solution, when a time domain resource used by the UE to transmit CSI overlaps partially with a time domain resource used by the UE to transmit an ACK message to the base station, the UE may choose to discard the CSI, to preferentially ensure the transmission of the ACK message.]

As per claim 5, LU discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the first transmission resource and the second transmission resource partially overlap in time” as [(par. 0100), Based on the solution, when a time domain resource used by the UE to transmit CSI overlaps partially with a time domain resource used by the UE to transmit an ACK message to the base station, the UE may choose to discard the CSI, to preferentially ensure the transmission of the ACK message.]

As per claim 6, LU discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein transmitting control information comprises: transmitting control information of the first type on the first transmission resource; and transmitting control information of the second type on a part of the second transmission resource not overlapping with the first transmission resource” [(par. 0100), Based on the solution, when a time domain resource used by the UE to transmit CSI overlaps partially with a time domain resource used by the UE to transmit an ACK message to the base station, the UE may choose to discard the CSI, to preferentially ensure the transmission of the ACK message.]

As per claim 10, LU discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein at least one of the first transmission resource and the second transmission resource are indicated for transmission by a resource indicator provided with control signaling” [(par. 0100), Based on the solution, when a time domain resource used by the UE to transmit CSI overlaps partially with a time domain resource used by the UE to transmit an ACK message to the base station, the UE may choose to discard the CSI, to preferentially ensure the transmission of the ACK message.]

As per claim 11, LU discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the first type of control information comprises acknowledgement information” [(par. 0100), Based on the solution, when a time domain resource used by the UE to transmit CSI overlaps partially with a time domain resource used by the UE to transmit an ACK message to the base station, the UE may choose to discard the CSI, to preferentially ensure the transmission of the ACK message.]

As per claim 12, LU discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein the second type of control information comprises at least one of scheduling request information and measurement information” [(par. 0100), Based on the solution, when a time domain resource used by the UE to transmit CSI overlaps partially with a time domain resource used by the UE to transmit an ACK message to the base station, the UE may choose to discard the CSI, to preferentially ensure the transmission of the ACK message.]

As per claim 13, LU discloses “The method according to claim 1,” as [see rejection of claim 1.] “wherein transmitting control information comprises at least one of: omitting transmitting control information of the second type on the part of the second transmission resource not overlapping with the first transmission resource; and not transmitting control information of the second type in the first transmission resource and the second transmission resource” [(par. 0100), Based on the solution, when a time domain resource used by the UE to transmit CSI overlaps partially with a time domain resource used by the UE to transmit an ACK message to the base station, the UE may choose to discard the CSI, to preferentially ensure the transmission of the ACK message.]

As per claims 2 and 14, as [see rejection of claim 1.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 16, 17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2014/0153536 A1) in view of LU et al. (US 2021/0194555 A1).

As per claim 3, Ouchi discloses “A method of operating a signaling radio node in a radio access network, the method comprising: configuring a user equipment with a first transmission resource pertaining to transmission of a first type of control information; configuring the user equipment with a second transmission resource pertaining to transmission of a second type of control information,” as [(par. 0324), After the RRC connection establishment or during RRC connection establishment through random access procedure, a semi-statically allocated PUCCH resource for the periodic CSI or Ack/Nack, a semi-statically allocated SRS resource, and a semi-statically allocated PUCCH resource for the SR are configured.]

Ouchi does not explicitly disclose “the first transmission resource and the second transmission resource partially overlapping; and receiving control information of at least one of the first type and the second type depending on the partial overlap of the first transmission resource and the second transmission resource”.

However, LU discloses “the first transmission resource and the second transmission resource partially overlapping; and receiving control information of at least one of the first type and the second type depending on the partial overlap of the first transmission resource and the second transmission resource” as [(par. 0100), Based on the solution, when a time domain resource used by the UE to transmit CSI overlaps partially with a time domain resource 

Ouchi et al. (US 2014/0153536 A1) in view of LU et al. (US 2021/0194555 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LU’s teaching into Ouchi’s teaching. The motivation for making the above modification would be to make scheduling by a base station more accurate. (LU, par. 0006)

As per claim 16, Ouchi in view of LU disclose “The method according to claim 3,” as [see rejection of claim 3.] 
Ouchi does not explicitly disclose “wherein the first transmission resource and the second transmission resource partially overlap in time”.

However, LU discloses “wherein the first transmission resource and the second transmission resource partially overlap in time” as [(par. 0100), Based on the solution, when a time domain resource used by the UE to transmit CSI overlaps partially with a time domain resource used by the UE to transmit an ACK message to the base station, the UE may choose to discard the CSI, to preferentially ensure the transmission of the ACK message.]

Ouchi et al. (US 2014/0153536 A1) in view of LU et al. (US 2021/0194555 A1) are analogous art because they are the same field of endeavor of network communication. It would before the effective filing date of the claimed invention to incorporate LU’s teaching into Ouchi’s teaching. The motivation for making the above modification would be to make scheduling by a base station more accurate. (LU, par. 0006)

As per claim 17, Ouchi in view of LU disclose “The method according to claim 3,” as [see rejection of claim 3.] 
Ouchi does not explicitly disclose “wherein transmitting control information comprises: transmitting control information of the first type on the first transmission resource; and transmitting control information of the second type on a part of the second transmission resource not overlapping with the first transmission resource”.

However, LU discloses “wherein transmitting control information comprises: transmitting control information of the first type on the first transmission resource; and transmitting control information of the second type on a part of the second transmission resource not overlapping with the first transmission resource” as [(par. 0100), Based on the solution, when a time domain resource used by the UE to transmit CSI overlaps partially with a time domain resource used by the UE to transmit an ACK message to the base station, the UE may choose to discard the CSI, to preferentially ensure the transmission of the ACK message.]

Ouchi et al. (US 2014/0153536 A1) in view of LU et al. (US 2021/0194555 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LU’s teaching into Ouchi’s teaching. The motivation for making the above modification would be to make scheduling by a base station more accurate. (LU, par. 0006)

As per claim 20, Ouchi in view of LU disclose “The method according to claim 3,” as [see rejection of claim 3.] 
Ouchi discloses “wherein: at least one of: the first transmission resource is a resource of a first set of resources; and the second transmission resource is a resource of a second set of resources; and wherein at least one of: the first set and the second set are configured at least one of semi-statically and with Radio Resource Control signaling” as [(par. 0324), After the RRC connection establishment or during RRC connection establishment through random access procedure, a semi-statically allocated PUCCH resource for the periodic CSI or Ack/Nack, a semi-statically allocated SRS resource, and a semi-statically allocated PUCCH resource for the SR are configured.]

As per claim 21, Ouchi in view of LU disclose “The method according to claim 3,” as [see rejection of claim 3.] 
Ouchi discloses “wherein at least one of the first transmission resource and the second transmission resource are indicated for transmission by a resource indicator provided with control signaling” as [(par. 0324), After the RRC connection establishment or during RRC connection establishment through random access procedure, a semi-statically allocated PUCCH resource for the periodic CSI or Ack/Nack, a semi-

As per claim 4, as [see rejection of claim 3.]


Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (US 2021/0194555 A1) in view of GAO et al. (US 2020/0337046 A1).

As per claim 7, LU discloses “The method according to claim 1,” as [see rejection of claim 1.] 
LU does not explicitly disclose “wherein transmitting control information comprises transmitting control information of the second type on the first transmission resource”.

However, GAO discloses “wherein transmitting control information comprises transmitting control information of the second type on the first transmission resource” as as [(par. 0126), when the start transmission time of the HARQ-ACK is behind or is the same as the start transmission time of the second UCI, the HARQ-ACK and the second UCI are transmitted simultaneously; and the HARQ-ACK and the second UCI are transmitted simultaneously on the PUCCH format resource corresponding to the HARQ-ACK.]

LU et al. (US 2021/0194555 A1) and GAO et al. (US 2020/0337046 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

As per claim 8, LU discloses “The method according to claim 1,” as [see rejection of claim 1.] 
LU does not explicitly disclose “wherein transmitting control information comprises transmitting control information of the first type and control information of the second type at least one of on the first transmission resource and in one message”.

However, GAO discloses “wherein transmitting control information comprises transmitting control information of the first type and control information of the second type at least one of on the first transmission resource and in one message” as [(par. 0126), when the start transmission time of the HARQ-ACK is behind or is the same as the start transmission time of the second UCI, the HARQ-ACK and the second UCI are transmitted simultaneously; and the HARQ-ACK and the second UCI are transmitted simultaneously on the PUCCH format resource corresponding to the HARQ-ACK.]

LU et al. (US 2021/0194555 A1) and GAO et al. (US 2020/0337046 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate GAO’s teaching into LU’s teaching. The motivation for making the above 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LU et al. (US 2021/0194555 A1) in view of Ouchi et al. (US 2014/0153536 A1).

As per claim 9, LU discloses “The method according to claim 1,” as [see rejection of claim 1.] 
LU does not explicitly disclose “wherein: at least one of: the first transmission resource is a resource of a first set of resources; and the second transmission resource is a resource of a second set of resources; and wherein at least one of: the first set and the second set are configured at least one of semi-statically and with Radio Resource Control signaling”.

However, Ouchi discloses “wherein: at least one of: the first transmission resource is a resource of a first set of resources; and the second transmission resource is a resource of a second set of resources; and wherein at least one of: the first set and the second set are configured at least one of semi-statically and with Radio Resource Control signaling” as [(par. 0324), After the RRC connection establishment or during RRC connection establishment through random access procedure, a semi-statically allocated PUCCH resource for the periodic CSI or Ack/Nack, a semi-statically allocated SRS resource, and a semi-statically allocated PUCCH resource for the SR are configured.]

before the effective filing date of the claimed invention to incorporate Ouchi’s teaching into LU’s teaching. The motivation for making the above modification would be to improve a radio communication system in which a base station and a terminal communicate with each other, the terminal can measure downlink received power and configure appropriate uplink transmit power. (Ouchi, par. 0033)

Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2014/0153536 A1) in view of LU et al. (US 2021/0194555 A1) in view of GAO et al. (US 2020/0337046 A1).

As per claim 18, Ouchi in view of LU disclose “The method according to claim 3,” as [see rejection of claim 3.] 
Ouchi in view of LU does not explicitly disclose “wherein transmitting control information comprises transmitting control information of the second type on the first transmission resource”.

However, GAO discloses “wherein transmitting control information comprises transmitting control information of the second type on the first transmission resource” as [(par. 0126), when the start transmission time of the HARQ-ACK is behind or is the same as the start transmission time of the second UCI, the HARQ-ACK and the second UCI are transmitted 

Ouchi et al. (US 2014/0153536 A1) and GAO et al. (US 2020/0337046 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate GAO’s teaching into Ouchi’s teaching. The motivation for making the above modification would be to allow an apparatus for transmitting uplink control information, to transmit the UCI when there are different types of UCI to be transmitted and the transmission time domain resources of the different types of UCI overlap. (GAO, par. 0005)

As per claim 19, Ouchi in view of LU disclose “The method according to claim 3,” as [see rejection of claim 3.] 
Ouchi in view of LU does not explicitly disclose “wherein transmitting control information comprises transmitting control information of the first type and control information of the second type at least one of on the first transmission resource and in one message”.

However, GAO discloses “wherein transmitting control information comprises transmitting control information of the first type and control information of the second type at least one of on the first transmission resource and in one message” as [(par. 0126), when the start transmission time of the HARQ-ACK is behind or is the same as the start transmission time of the second UCI, the HARQ-ACK and the second UCI are transmitted 

Ouchi et al. (US 2014/0153536 A1) and GAO et al. (US 2020/0337046 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate GAO’s teaching into Ouchi’s teaching. The motivation for making the above modification would be to allow an apparatus for transmitting uplink control information, to transmit the UCI when there are different types of UCI to be transmitted and the transmission time domain resources of the different types of UCI overlap. (GAO, par. 0005)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463